Order entered February 28, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01122-CR

                                PATRICK M. MOSES, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-62662-K

                                          ORDER
        The Court REINSTATES the appeal.

        On January 17, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 25, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 17, 2013 order requiring findings.

        We GRANT the February 25, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE